We are taken to task for having examined the original record to get a better understanding of the issues made by the pleading on the insistence of appellant, made in petition for certiorari, that its replication was proven without conflict, even as stated in the opinion of the Court of Appeals. Having done so we stated those issues as thus made. This procedure has been by long practice as declared by this court. Cranford v. National Surety Co., 231 Ala. 636, 166 So. 721; Ballenger Const. Co. v. Joe F. Walters Const. Co., 236 Ala. 546,184 So. 273; Miller v. Liberty National Life Ins. Co., 243 Ala. 250,9 So. 2d 132, and cases there cited.
The effect of doing so in this instance was not to change the nature of the issue material to the question under consideration as stated by the Court of Appeals. Whether the burden upon plaintiff to prove his replication was already on him to prove that his account was stated was immaterial to the contention being made, to the effect that it was proven without conflict. The material inquiry was whether it was proven without conflicting inferences. The Court of Appeals held that there were such *Page 263 
conflicting inferences, and refused to reverse the trial court in holding that the verdict should be set aside on that issue. We will not review the opinion of the Court of Appeals on the weight of the evidence.
Application for rehearing denied.
GARDNER, C. J., and LAWSON and SIMPSON, JJ., concur.